Exhibit 10.1
 
 
STOCK YARDS BANCORP, INC.
 
 
2015 OMNIBUS EQUITY COMPENSATION PLAN
 
 
Section 1— INTRODUCTION
 
 
1.1           Effectiveness and Impact on Prior Plan. Effective as of the
Effective Date (as defined below), the Stock Yards Bancorp 2015 Omnibus Equity
Compensation Plan (the "Plan") is hereby established as a successor to the
S.Y.  Bancorp 2005 Stock Incentive Plan, as amended (the "2005 Plan").  The 2005
Plan is hereby merged with and into this Plan effective as of the Effective
Date, and no additional grants shall be made thereafter under the 2005
Plan.  Outstanding grants under the 2005 Plan shall continue in effect according
to their terms as in effect before the Plan merger (subject to such amendments
as the Committee (as defined below) determines, consistent with the 2005 Plan,
as applicable), and the shares with respect to outstanding grants under the 2005
Plan shall be issued or transferred under this Plan.
 
1.2           Purpose.  The purpose of the Plan is to provide (i) designated
employees of Stock Yards Bancorp, Inc. (the "Company") and its subsidiaries and
(ii) non-employee members of the Board with the opportunity to receive grants of
stock options, stock units, stock awards, stock appreciation rights and other
stock-based awards.  The Company believes that the Plan will encourage the
Participants to contribute materially to the growth of the Company, thereby
benefiting the Company's shareholders, and will align the economic interests of
the Participants with those of the shareholders.
 
 
Section 2—DEFINITIONS
 
 
As used in the Plan, the following terms will have the respective meanings set
forth below:
 
2.1           "Board" means the Company's Board of Directors.
 
2.2           A "Change of Control" shall be deemed to have taken place for
purposes of the Plan if
 
 
(a)
any Person (as defined in this Section 2.6) is or becomes the Beneficial Owner
(as defined in this Section 2.6) of securities of the Company representing 20%
or more of the combined voting power of the Company's then outstanding
securities (unless (A) such Person is the Beneficial Owner of 20% or more of
such securities as of the Effective Date or (B) the event causing the 20%
threshold to be crossed is an acquisition of securities directly from the
Company);

 
 
(b)
during any period of two consecutive years beginning after the Effective Date,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (i) (iii)
or (iv) of this Change in Control definition) whose election or nomination for
election was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved cease for
any reason to constitute a majority of the Board;

 
 
(c)
the consummation of a merger or consolidation of the Company with any other
corporation (other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the entity surviving such merger or consolidation), in
combination with voting securities of the Company or such surviving entity held
by a trustee or other fiduciary pursuant to any employee benefit plan of the
Company or such surviving entity or of any Subsidiary of the Company or such
surviving entity, at least 80% of the combined voting power of the securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

 
 
(e)
the consummation of an agreement for the sale or disposition by the Company of
all or substantially all of the Company's assets.

 
 
For purposes of the definition of Change in Control, "Person" shall have the
meaning ascribed to such tern) in Section 3(a)(9) of the Exchange Act as
supplemented by Section 13(d)(3) of the Exchange Act; provided, however, that
Person shall not include (i) the Company, any Subsidiary or any other Person
controlled by the Company, (ii) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or of any Subsidiary,
or (iii) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of securities
of the Company.
 
For purposes of the definition of Change of Control, a Person shall be deemed
the "Beneficial Owner" of any securities which such Person, directly or
indirectly, has the right to vote or dispose of or has "beneficial ownership"
(within the meaning of Rule 13d-3 under the Exchange Act) of, including pursuant
to any agreement, arrangement or understanding (whether or not in writing) ;
provided, however, that: (i) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (x) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Exchange Act and the applicable rules and regulations
thereunder or (y) made in connection with, or to otherwise participate in, a
proxy or consent solicitation made, or to be made, pursuant to, and in
accordance with, the applicable provisions of the Exchange Act and the
applicable rules and regulations thereunder; in either case described in clause
(x) or clause (y) above, whether or not such agreement, arrangement or
understanding is also then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report); and (ii) a Person engaged
in business as an underwriter of securities shall not be deemed to be the
Beneficial Owner of any securities acquired through such Person's participation
in good faith in a firm commitment underwriting until the expiration of forty
days after the date of such acquisition.
 
Notwithstanding the foregoing, for any Grants subject to the requirements of
section 409A of the Code that will become payable on a Change of Control, the
transaction constituting a "Change of Control" must also constitute a "change in
control event" for purposes of section 409A(a)(2)(A)(v) of the Code.
 
2.3           "Code" means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.
 
2.4           "Committee" means (i) with respect to Grants to Employees, the
Compensation Committee of the Board or another committee appointed by the Board
to administer the Plan, (ii) with respect to Grants made to Non-Employee
Directors, the Board and (iii) with respect to Grants that are intended to be
"qualified performance-based compensation" under section 162(m) of the Code, a
committee that consists of two or more persons appointed by the Board, all of
whom shall be "outside directors" as defined under section 162(m) of the Code
and related Treasury regulations.
 
2.5           "Company" means Stock Yards Bancorp, Inc., its subsidiary
corporations or other entities and any successor corporation, as determined by
the Committee.
 
2.6           "Company Stock" means the Common Stock of the Company, no par
value per share, or any stock or other securities of the Company hereafter
issued or issuable in substitution or exchange for the Common Stock.
 
2.7           "Disability" or "Disabled" means a Participant's becoming disabled
within the meaning of Section 22(e)(3) of the Code.
 
2.8           "Dividend Equivalent" means an amount calculated with respect to a
Stock Unit, which is determined by multiplying the number of shares of Company
Stock subject to the Stock Unit by the per-share cash dividend, or the per-share
fair market value (as determined by the Committee) of any dividend in
consideration other than cash, paid by the Company on its Company Stock.   If
interest is credited on accumulated dividend equivalents, the term "Dividend
Equivalent" shall include the accrued interest.
 
 
 

--------------------------------------------------------------------------------

 
 
2.9           "Effective Date" of the Plan means April 22, 2015, provided that
the Plan is approved by the shareholders of the Company on that date.
 
2.10         "Employee" means an employee of the Employer (including an officer
or director who is also an employee), but excluding any person who is classified
by the Employer as a "contractor" or "consultant," no matter how characterized
by the Internal Revenue Service, other governmental agency or a court.  Any
change of characterization of an individual by the Internal Revenue Service or
any court or government agency shall have no effect upon the classification of
an individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.
 
2.11         "Employer" means the Company and its subsidiaries.
 
2.12         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
2.13         "Exercise Price" means the per share price at which shares of
Company Stock may be purchased under an Option, as designated by the Committee.
 
2.14         "Fair Market Value" of Company Stock means, (i) if the principal
trading market for the Company Stock is a national securities exchange, the last
reported sale price of Company Stock during regular trading hours on the
relevant date or (if there were no trades on that date) the last reported sale
price of Company Stock during regular trading hours on the latest preceding date
upon which a sale was reported, (ii) if the Company Stock is not principally
traded on such exchange, the mean between the last reported "bid" and "asked"
prices of Company Stock on the relevant date, as reported on the OTC Bulletin
Board, or (iii) if the Company Stock is not publicly traded or, if publicly
traded, is not so reported, the Fair Market Value per share shall be as
determined by the Committee.
 
2.15         "Grant" means an Option, Stock Unit, Stock Award, SAR or Other
Stock-Based Award granted under the Plan.
 
2.16         "Grant Agreement" means the written instrument that sets forth the
terms and conditions of a Grant, including all amendments thereto.
 
2.17         "Incentive Stock Option" means an Option that is intended to meet
the requirements of an incentive stock option under section 422 of the Code.
 
2.18         "Non-Employee Director" means a member of the Board who is not an
Employee.
 
2.19         "Nonqualified Stock Option" means an Option that is not intended to
be taxed as an incentive stock option under section 422 of the Code.
 
2.20         "1933 Act" means the Securities Act of 1933, as amended.
 
2.21         "Option" means an option to purchase shares of Company Stock, as
described in Section 7.
 
2.22         "Other Stock-Based Award" means any Grant based on, measured by or
payable in Company Stock (other than an Option, Stock Unit, Stock Award or SAR),
as described in Section 11.
 
2.23         "Participant" means an Employee or a Non-Employee Director
designated by the Committee to participate in the Plan.
 
2.24         "Plan" means this Stock Yards Bancorp, Inc. 2015 Omnibus Equity
Compensation Plan, as may be amended from time to time.
 
2.25         "SAR" means a stock appreciation right as described in Section 10.
 
2.26         "Stock Award" means an award of Company Stock as described in
Section 9.
 
 
 

--------------------------------------------------------------------------------

 
 
2.27         "Stock Unit" means an award of a phantom unit representing a share
of Company Stock, as described in Section 8.
 
 
Section 3—ADMINISTRATION
 
3.1           Committee.  The Plan shall be administered and interpreted by the
Committee.   Ministerial functions may be performed by an administrative
committee comprised of Company employees appointed by the Committee.
 
3.2           Committee Authority.  The Committee shall have the sole authority
to (i) determine the Participants to whom Grants shall be made under the Plan,
(ii) determine the type, size and terms and conditions of the Grants to be made
to each such Participant, (iii) determine the time when the Grants will be made
and the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms and conditions of any previously issued Grant, subject to the
provisions of Section 18, and (v) deal with any other matters arising under the
Plan.
 
3.3           Committee Determinations.  The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion.  Without limiting the
generality of the preceding sentence, the Committee shall have the exclusive
right to: (i) interpret the Plan and the Award Agreements executed hereunder;
(ii) decide all questions concerning eligibility for, and the amount of, Awards
granted under the Plan; (iii) construe any ambiguous provision of the Plan or
any Award Agreement; (iv) prescribe the form of Grant Agreements; (v) correct
any defect, supply any omission or reconcile any inconsistency in the Plan or
any Grant Agreement; (vi) issue administrative guidelines as an aid to
administering the Plan and make changes in such guidelines as the Committee from
time to time deems proper; (vii) make regulations for carrying out the Plan and
make changes in such regulations as the Committee from time to time deems
proper; (viii) determine whether Awards should be granted singly or in
combination; (ix) to the extent permitted under the Plan, grant waivers of Plan
terms, conditions, restrictions and limitations; (x) accelerate the exercise,
vesting or payment of a Grant when such action or actions would be in the best
interests of the Company; (xi) require Participants to hold a stated number or
percentage of shares of Common Stock acquired pursuant to an Award for a stated
period; and (xii) take any and all other actions the Committee deems necessary
or advisable for the proper operation or administration of the Plan. The
decisions of the Committee and its actions with respect to the Plan shall be
final, conclusive and binding on all persons having or claiming to have any
right or interest in or under the Plan.
 
3.4           Liability; Indemnification.  No member of the Committee, nor any
person to whom it has delegated authority, shall be personally liable for any
action, interpretation or determination made in good faith with respect to the
Plan or Awards granted hereunder, and each member of the Committee (or delegatee
of the Committee) shall be fully indemnified and protected by the Company with
respect to any liability he may incur with respect to any such action,
interpretation or determination, to the maximum extent permitted by applicable
law.
 
 
Section 4—GRANTS
 
Grants under the Plan may consist of Options as described in Section 7, Stock
Units as described in Section 8, Stock Awards as described in Section 9, SARs as
described in Section 10 and Other Stock-Based Awards as described in Section
11.  All Grants shall be subject to such terms and conditions as the Committee
deems appropriate and as are specified in writing by the Committee to the
Participant in the Grant Agreement.  By acceptance of the Grant, a Participant
acknowledges that all decisions and determinations of the Committee shall be
final and binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under such Grant.  Grants under a
particular Section of the Plan need not be uniform as among the Participants.
 
Notwithstanding the Committee's discretion granted under the Plan to determine
the vesting provisions applicable to a Grant, the vesting provisions shall, in
all events, be subject to the provisions of this Section 4. The vesting period
of any Grant shall be a minimum of one year, provided that incremental vesting
of portions of the Grant over the vesting period is permitted. Notwithstanding
the foregoing, the Grant Agreement may provide for vesting to occur upon the
Participant’s death, Disability or retirement or, subject to the limitations
contained herein, in the event of a Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5—SHARES SUBJECT TO PLAN
 
 
5.1           Shares Authorized.  Subject to adjustment as described below in
Section 5.4, the total aggregate number of shares of Company Stock that may be
issued or transferred under the Plan shall be the sum of the following: (i) the
number of shares of Company Stock subject to outstanding grants under the 2005
Plan as of the Effective Date (reverting to shares reserved for future grant as
and when described in Section 5.2 below), plus (ii) the number of shares of
Company Stock remaining available for issuance under the 2005 Plan but not
subject to an outstanding award and not previously exercised, vested or paid as
of the Effective Date.  The maximum aggregate number of shares of Company Stock
with respect to which all Grants of Incentive Stock Options may be made under
the Plan shall be 300,000 shares, subject to adjustment as described below in
Section 5.4.
 
5.2           Source of Shares; Share Counting.  Shares issued or transferred
under the Plan may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan.  If and to the extent Options or SARs
granted under the Plan (including options granted under the 2005 Plan)
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, and if and to the extent that any Stock Awards, Stock
Units, or Other Stock-Based Awards (including stock awards and stock units
granted under the 2005 Plan) are forfeited or terminated, or otherwise are not
paid in full, the shares reserved for such Grants shall again be available for
purposes of the Plan.  If shares of Company Stock otherwise issuable under the
Plan are surrendered in payment of the Exercise Price of an Option, then the
number of shares of Company Stock available for issuance under the Plan shall be
reduced by the gross number of shares as to which such Option is exercised.  If
shares of Company Stock otherwise issuable under the Plan are withheld by the
Company in satisfaction of the withholding taxes incurred in connection with the
issuance, vesting or exercise of any Grant or the issuance of Company Stock
thereunder, then the number of shares of Company Stock available for issuance
under the Plan shall be reduced by the number of shares issued, vested or
exercised under such Grant, calculated in each instance before payment of such
share withholding.  Upon the exercise of a SAR, then both for purposes of
calculating the number of shares of Company Stock remaining available for
issuance under the Plan and the number of shares of Company Stock remaining
available for exercise under such SAR, the number of such shares shall be
reduced by the net number of shares for which the SAR is exercised, and without
regard to any cash settlement of a SAR.  To the extent that any Grants are paid
in cash (including grants under the 2005 Plan), and not in shares of Company
Stock, such Grants shall not count against the share limits in Section 5.1.
 
5.3           Individual Limits.  All Grants under the Plan shall be expressed
in shares of Company Stock.  The maximum aggregate number of shares of Company
Stock with respect to which all Grants may be made under the Plan during any
calendar year to: (i) any Non-Employee Director shall be 3,000 shares via
Options and SARs and 2,500 via Stock Awards or Stock Units (provided, however,
that such limits do not apply to cash-based Directors fees which directors elect
to have paid in Common Stock instead), and (ii) any other Participant shall be
75,000 shares be 40,000 shares via Options and SARs and 35,000 via Stock Awards
or Stock Units, in each case subject to adjustment as described in Section 5.4
below.  The individual limits of this subsection (c) shall apply without regard
to whether the Grants are to be paid in Company Stock or cash.  All cash
payments (other than with respect to Dividend Equivalents) shall equal the Fair
Market Value of the shares of Company Stock to which the cash payments relate.
 
5.4           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company's receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company's payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for issuance under the
Plan, the maximum number of shares of Company Stock for which any individual may
receive Grants in any year, the kind and number of shares covered by outstanding
Grants, the kind and number of shares issued or transferred and to be issued or
transferred under the Plan, and the price per share or the applicable market
value of such Grants shall be equitably adjusted by the Committee, in such
manner as the Committee deems appropriate, to reflect any increase or decrease
in the number of, or change in the kind or value of, the issued shares of
Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding Grants;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.  In addition, in the event of a Change of Control of the
Company, the provisions of Section 16 of the Plan shall apply.  Any adjustments
to outstanding Grants shall be consistent with section 409A or 424 of the Code,
to the extent applicable.  Any adjustments determined by the Committee shall be
final, binding and conclusive.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6—ELIGIBILITY FOR PARTICIPATION
 
6.1           Eligible Persons.  All Employees and Non-Employee Directors shall
be eligible to participate in the Plan.
 
6.2           Selection of Participants.  The Committee shall select the
Employees and Non-Employee Directors to receive Grants and shall determine the
number of shares of Company Stock subject to each Grant.
 
 
Section 7—OPTIONS
 
7.1           General Requirements.  The Committee may grant Options to an
Employee or Non-Employee Directors upon such terms and conditions as the
Committee deems appropriate under this Section 7.  The Committee shall determine
the number of shares of Company Stock that will be subject to each Grant of
Options to Employees and Non-Employee Directors.
 
7.2           Type of Option, Price and Term.
 
 (a)           The Committee may grant Incentive Stock Options or Nonqualified
Stock Options or any combination of the two, all in accordance with the terms
and conditions set forth herein.  Incentive Stock Options may be granted only to
Employees of the Company or its parents or subsidiaries, as defined in section
424 of the Code.  Nonqualified Stock Options may be granted to Employees or
Non-Employee Directors.
 
 (b)           The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and may be equal to or greater than the Fair Market
Value of a share of Company Stock on the date the Option is granted.  However,
an Incentive Stock Option may not be granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary, as defined in
section 424 of the Code, unless the Exercise Price per share is not less than
110% of the Fair Market Value of the Company Stock on the date of grant.
 
 (c)           The Committee shall determine the term of each Option, which
shall not exceed ten years from the date of grant.  However, an Incentive Stock
Option that is granted to an Employee who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary, as defined in section 424 of
the Code, may not have a term that exceeds five years from the date of grant.
 
7.3           Exercisability of Options.
 
 (a)           Options shall become exercisable in accordance with such terms
and conditions as may be determined by the Committee and specified in the Grant
Agreement.  The Committee may grant Options that are subject to achievement of
performance goals or other conditions.  The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.
 
 (b)           The Committee may provide in a Grant Agreement that the
Participant may elect to exercise part or all of an Option before it otherwise
has become exercisable.  Any shares so purchased shall be restricted shares and
shall be subject to a repurchase right in favor of the Company during a
specified restriction period, with the repurchase price equal to the lesser of
(A) the Exercise Price or (B) the Fair Market Value of such shares at the time
of repurchase, or such other restrictions as the Committee deems appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
 (c)           Options granted to persons who are non-exempt employees under the
Fair Labor Standards Act of 1938, as amended, may not be exercisable for at
least six months after the date of grant (except that such Options may become
exercisable, as determined by the Committee, upon the Participant's death,
Disability or retirement, or upon a Change of Control or other circumstances
permitted by applicable regulations).
 
7.4           Termination of Employment or Service.  Except as provided in the
Grant Agreement, an Option may only be exercised while the Participant is
employed as an Employee or providing service as a Non-Employee Director.  The
Committee shall determine in the Grant Agreement under what circumstances and
during what time periods a Participant may exercise an Option after termination
of employment or service.
 
7.5           Exercise of Options.  A Participant may exercise an Option that
has become exercisable, in whole or in part, by delivering a notice of exercise
to the Company.  The Participant shall pay the Exercise Price for the Option (i)
in cash, (ii) if permitted by the Committee, by delivering shares of Company
Stock owned by the Participant and having a Fair Market Value on the date of
exercise equal to the Exercise Price or by attestation to ownership of shares of
Company Stock having an aggregate Fair Market Value on the date of exercise
equal to the Exercise Price, (iii) by payment through a broker in accordance
with procedures permitted by Regulation T (or other applicable regulations) of
the Federal Reserve Board, (iv) with approval of the Committee, by surrender of
all or any part of the vested shares of Company Stock for which the Option is
exercisable to the Company for an appreciation distribution payable in shares of
Company Stock with a Fair Market Value at the time of the Option surrender equal
to the dollar amount by which the then Fair Market Value of the shares of
Company Stock subject to the surrendered portion exceeds the aggregate Exercise
Price payable for those shares, or (v) by such other method as the Committee may
approve, to the extent permitted by applicable law.  Shares of Company Stock
used to exercise an Option shall have been held by the Participant for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the Option.  Payment for the shares pursuant to the Option, and
any required withholding taxes, must be received by the time specified by the
Committee depending on the type of payment being made, but in all cases prior to
the issuance of the Company Stock.
 
7.6           Limits on Incentive Stock Options.  Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the stock on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, as defined in
section 424 of the Code, exceeds $100,000, then the Option, as to the excess,
shall be treated as a Nonqualified Stock Option.  An Incentive Stock Option
shall not be granted to any person who is not an Employee of the Company or a
parent or subsidiary, as defined in section 424 of the Code.
 
 
Section 8—STOCK UNITS
 
8.1           General Requirements.  The Committee may grant Stock Units to an
Employee or Non-Employee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 8.  Each Stock Unit shall
represent the right of the Participant to receive a share of Company Stock or an
amount based on the value of a share of Company Stock.  All Stock Units shall be
credited to bookkeeping accounts on the Company's records for purposes of the
Plan.
 
8.2           Terms of Stock Units.  The Committee may grant Stock Units that
are payable on terms and conditions determined by the Committee, which may
include payment based on achievement of performance goals.  Stock Units may be
paid at the end of a specified vesting or performance period, or payment may be
deferred to a date authorized by the Committee.  The Committee shall determine
the number of Stock Units to be granted and the requirements applicable to such
Stock Units.
 
8.3           Payment With Respect to Stock Units.  Payment with respect to
Stock Units shall be made in cash, in Company Stock, or in a combination of the
two, as determined by the Committee.  The Grant Agreement shall specify the
maximum number of shares that can be issued under the Stock Units.
 
8.4           Requirement of Employment or Service.  The Committee shall
determine in the Grant Agreement under what circumstances a Participant may
retain Stock Units after termination of the Participant's employment or service,
and the circumstances under which Stock Units may be forfeited.
 
 
 

--------------------------------------------------------------------------------

 
 
8.5           Dividend Equivalents.  The Committee may grant Dividend
Equivalents in connection with Stock Units, under such terms and conditions as
the Committee deems appropriate.  Dividend Equivalents may be paid to
Participants currently or may be deferred.  All Dividend Equivalents that are
not paid currently shall be credited to bookkeeping accounts on the Company's
records for purposes of the Plan.  Dividend Equivalents may be accrued as a cash
obligation, or may be converted to additional Stock Units for the Participant,
and deferred Dividend Equivalents may accrue interest, all as determined by the
Committee.  The Committee may provide that Dividend Equivalents shall be payable
based on the achievement of specific performance goals.  Dividend Equivalents
may be payable in cash or shares of Company Stock or in a combination of the
two, as determined by the Committee.
 
 
Section 9—STOCK AWARDS
 
9.1           General Requirements.  The Committee may issue shares of Company
Stock to an Employee or Non-Employee Director under a Stock Award, upon such
terms and conditions as the Committee deems appropriate under this Section
9.  Shares of Company Stock issued pursuant to Stock Awards may be issued for
cash consideration or for no cash consideration, and subject to restrictions or
no restrictions, as determined by the Committee.  The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including restrictions based upon the achievement of specific performance
goals.  The Committee shall determine the number of shares of Company Stock to
be issued pursuant to a Stock Award.
 
9.2           Requirement of Employment or Service.  The Committee shall
determine in the Grant Agreement under what circumstances a Participant may
retain Stock Awards after termination of the Participant's employment or
service, and the circumstances under which Stock Awards may be forfeited.
 
9.3           Restrictions on Transfer.  While Stock Awards are subject to
restrictions, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of a Stock Award except upon death as described in Section
15.1.  If certificates are issued, each certificate for a share of a Stock Award
shall contain a legend giving appropriate notice of the restrictions in the
Grant.  The Participant shall be entitled to have the legend removed when all
restrictions on such shares have lapsed.  The Company may retain possession of
any certificates for Stock Awards until all restrictions on such shares have
lapsed.
 
9.4           Right to Vote and to Receive Dividends.  The Committee shall
determine to what extent, and under what conditions, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period.  The Committee
may determine that dividends on Stock Awards shall be withheld while the Stock
Awards are subject to restrictions and that the dividends shall be payable only
upon the lapse of the restrictions on the Stock Awards, or on such other terms
as the Committee determines.  Dividends that are not paid currently shall be
credited to bookkeeping accounts on the Company's records for purposes of the
Plan.  Accumulated dividends may accrue interest, as determined by the
Committee, and shall be paid in cash, shares of Company Stock, or in such other
form as dividends are paid on Company Stock, as determined by the Committee.
 
 
Section 10—STOCK APPRECIATION RIGHTS
 
10.1         General Requirements.  The Committee may grant SARs to an Employee
or Non-Employee Director separately or in tandem with an Option.  The Committee
shall establish the number of shares, the terms and the base amount of the SAR
at the time the SAR is granted.  The base amount of each SAR shall be not less
than the Fair Market Value of a share of Company Stock as of the date of grant
of the SAR.
 
10.2         Tandem SARs.  The Committee may grant tandem SARs either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock
Option.  In the case of tandem SARs, the number of SARs granted to a Participant
that shall be exercisable during a specified period shall not exceed the number
of shares of Company Stock that the Participant may purchase upon the exercise
of the related Option during such period.  Upon the exercise of an Option, the
SARs relating to the Company Stock covered by such Option shall terminate.  Upon
the exercise of SARs, the related Option shall terminate to the extent of an
equal number of shares of Company Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
10.3         Exercisability; Term.  A SAR shall become exercisable in accordance
with such terms and conditions as may be specified in a Grant Agreement.  The
Committee may grant SARs that are subject to achievement of performance goals or
other conditions.  The Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason.  The Committee shall determine in
the Grant Agreement under what circumstances and during what periods a
Participant may exercise a SAR after termination of employment or service.  A
tandem SAR shall be exercisable only while the Option to which it is related is
exercisable.  The Committee shall determine the term of each SAR, which shall
not exceed ten years from the date of grant.
 
10.4         Grants to Non-Exempt Employees.  SARs granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such SARs may become exercisable, as determined by the Committee, upon the
Participant's death, Disability or retirement, or upon a Change of Control or
other circumstances permitted by applicable regulations).
 
10.5         Exercise of SARs.  When a Participant exercises SARs, the
Participant shall receive in settlement of such SARs an amount equal to the
value of the stock appreciation for the number of SARs exercised.  The stock
appreciation for a SAR is the amount by which the Fair Market Value of the
underlying Company Stock on the date of exercise of the SAR exceeds the base
amount of the SAR as specified in the Grant Agreement.
 
10.6         Form of Payment.  The Committee shall determine whether the stock
appreciation for a SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two.  For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR.  If shares of
Company Stock are to be received upon exercise of a SAR, cash shall be delivered
in lieu of any fractional share.
 
 
Section 11—OTHER STOCK-BASED AWARDS
 
The Committee may grant other awards not specified in Sections 7, 8, 9 or 10
above that are based on or measured by Company Stock to Employees or
Non-Employee Directors, on such terms and conditions as the Committee deems
appropriate.  Other Stock-Based Awards may be granted subject to achievement of
performance goals or other conditions and may be payable in Company Stock or
cash, or in a combination of the two, as determined by the Committee in the
Grant Agreement.
 
 
Section 12—QUALIFIED PERFORMANCE-BASED COMPENSATION
 
12.1         Designation as Qualified Performance-Based Compensation.  The
Committee may determine that Stock Units, Stock Awards, Dividend Equivalents or
Other Stock-Based Awards granted to an Employee shall be considered "qualified
performance-based compensation" under section 162(m) of the Code, in which case
the provisions of this Section 12 shall apply.
 
12.2         Performance Criteria.  When Grants are made under this Section 12,
the Committee shall establish in writing (i) the objective Performance Criteria
that must be met, (ii) the period during which performance will be measured,
(iii) the maximum amounts that may be paid if the Performance Criteria are met,
and (iv) any other conditions that the Committee deems appropriate and
consistent with the requirements of section 162(m) of the Code for "qualified
performance-based compensation."  The Performance Criteria shall satisfy the
requirements for "qualified performance-based compensation," including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met.  The Committee
shall not have discretion to increase the amount of compensation that is
payable, but may reduce the amount of compensation that is payable, pursuant to
Grants identified by the Committee as "qualified performance-based
compensation."
 
 
 

--------------------------------------------------------------------------------

 
 
12.3         Objective Performance Criteria.  The Committee shall use
objectively determinable performance goals based on one or more of the following
criteria for the Company or any business unit, division, department or any
combination of these and may be applied on an absolute basis and/or relative to
one or more peer group companies or indices, or any combination thereof, as the
Committee shall determine:
 
 
(i)
earnings or earnings per share (whether on a pre-tax, after-tax, operational or
other basis, diluted or undiluted, and before or after adjustments for
extraordinary items and business combination acquisition and restructuring
costs);

 
(ii)
return on equity;

 
(iii)
return on assets;

 
(iv)
net or gross revenues or revenue growth over prior year or as compared to
budget;

 
(v)
expenses or expense levels;

 
(vi)
one or more operating ratios;

 
(vii)
stock price (including, but not limited to, growth measures and total
shareholder return);

 
(viii)
stockholder return;

 
(ix)
the accomplishment of mergers, acquisitions, dispositions, public offerings or
similar extraordinary business transactions;

 
(x)
economic value added;

 
(xi)
net or gross income or income growth over prior year or as compared to budget,
which, if determined for a department or business unit, may be determined solely
with reference to direct costs of that department or business unit (together,
the "Performance Criteria").

 
Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate, division or
business unit of the Company) under one or more of the Performance Criteria
described above relative to the Company's past performance or performance of
other corporations.  Such performance goals shall be set by the Committee over a
specified performance period that shall not be shorter than one year and
otherwise within the time period prescribed by, and shall otherwise comply with
the requirements of, Code Section 162(m), or any successor provision thereto,
and the regulations thereunder.
 
12.4         Timing of Establishment of Criteria.  Performance Criteria must be
pre-established by the Committee.  A Performance Criteria is considered
pre-established if it is established in writing not later than 90 days after the
commencement of the period of service to which the Performance Criteria relates,
provided that the outcome is substantially uncertain at the time the Committee
actually established the goal.  However, in no event will a performance goal be
considered pre-established if it is established after 25% of the period of
service (as scheduled in good faith at the time the goal is established) has
elapsed.
 
12.5         Certification of Results.  The Committee shall certify the
performance results for the performance period specified in the Grant Agreement
after the performance period ends.  The Committee shall determine the amount, if
any, to be paid pursuant to each Grant based on the achievement of the
performance goals and the satisfaction of all other terms of the Grant
Agreement.
 
12.6         Death, Disability or Other Circumstances.  The Committee may
provide in the Grant Agreement that Grants under this Section 12 shall be
payable, in whole or in part, in the event of the Participant's death or
Disability, a Change of Control or under other circumstances consistent with the
Treasury Regulations and rulings under section 162(m) of the Code.
 
 
Section 13—DEFERRALS
 
The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant.  The Committee shall establish rules
and procedures for any such deferrals, consistent with applicable requirements
of section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 14—WITHHOLDING OF TAXES
 
14.1         Required Withholding.  All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements.  The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
 
14.2         Election to Withhold Shares.  If the Committee so permits, shares
of Company Stock may be withheld to satisfy the Company's tax withholding
obligation with respect to Grants paid in Company Stock at the time such Grants
become taxable, up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities.
 
 
Section 15—TRANSFERABILITY OF GRANTS
 
15.1         Restrictions on Transfer.  Except as described in Section 15.2
below, only the Participant may exercise rights under a Grant during the
Participant's lifetime, and a Participant may not transfer those rights except
by will or by the laws of descent and distribution.  When a Participant dies,
the personal representative or other person entitled to succeed to the rights of
the Participant may exercise such rights.  Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant's will or under the applicable laws of descent and distribution.
 
15.2         Transfer of Nonqualified Stock Options to or for Family
Members.  Notwithstanding the foregoing, the Committee may provide in a Grant
Agreement that a Participant may transfer Nonqualified Stock Options to family
members, or one or more trusts or other entities for the benefit of or owned by
family members, consistent with applicable securities laws, according to such
terms as the Committee may determine; provided that the Participant receives no
consideration for the transfer of a Nonqualified Stock Option and the
transferred Nonqualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Nonqualified Stock Option
immediately before the transfer.
 
 
Section 16—CONSEQUENCES OF A CHANGE OF CONTROL
 
16.1         Acceleration.  Upon a termination of employment of a Participant
occurring in connection with or during a period of two years following a Change
of Control, except as otherwise set forth in the Grant Agreement, (i) all
outstanding Options and SARs of that Participant shall automatically accelerate
and become fully exercisable, (ii) the restrictions and conditions on all
outstanding Stock Awards for that Participant shall immediately lapse, and (iii)
all Stock Units, Other Stock-Based Awards and Dividend Equivalents shall become
fully vested and shall be paid to the Participant at their target values, or in
such greater amounts as the Committee may determine.
 
16.2         Other Alternatives.  In the event of a Change of Control, the
Committee may also take one or more of the following actions with respect to any
or all outstanding Grants: the Committee may (i) require that Participants
surrender their outstanding Options and SARs in exchange for one or more
payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Participant's unexercised Options
and SARs exceeds the Exercise Price of the Options or the base amount of the
SARs, as applicable, (ii) after giving Participants an opportunity to exercise
their outstanding Options and SARs, terminate any or all unexercised Options and
SARs at such time as the Committee deems appropriate, or (iii) determine that
outstanding Options and SARs that are not exercised shall be assumed by, or
replaced with comparable options or rights by, the surviving corporation, (or a
parent or subsidiary of the surviving corporation), and other outstanding Grants
that remain in effect after the Change of Control shall be converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation).  Such surrender or termination shall take place as of the date of
the Change of Control or such other date as the Committee may specify.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 17—REQUIREMENTS FOR ISSUANCE OF SHARES
 
 
No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant's undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such
restrictions.  Certificates representing shares of Company Stock issued under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.  No Participant shall have any
right as a shareholder with respect to Company Stock covered by a Grant until
shares have been issued to the Participant.
 
 
Section 18—AMENDMENT OF THE PLAN
 
18.1         Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the shareholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements.  No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 19.2 below.  Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.
 
18.2         No Repricing Without Shareholder Approval.  Notwithstanding
anything in the Plan to the contrary, except as authorized by Section 5.4, the
terms of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards of Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without shareholder
approval.
 
18.3         Shareholder Approval for "Qualified Performance-Based
Compensation." If Grants are made under Section 12 above, the Performance
Criteria must be reapproved by the Company's shareholders no later than the
first shareholders meeting that occurs in the fifth year following the year in
which the shareholders previously approved the provisions of Section 12, if
additional Grants are to be made under Section 12 and if required by section
162(m) of the Code or the regulations thereunder.
 
 
Section 19—MISCELLANEOUS
 
 
19.1         Effective Date.  The Plan shall be effective as of the Effective
Date, if approved by the Company's shareholders on such date.
 
19.2         Grants in Connection with Corporate Transactions and
Otherwise.  Nothing contained in this Plan shall be construed to (i) limit the
right of the Committee to make Grants under this Plan in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including Grants to
employees thereof who become Employees, or for other proper corporate purposes,
or (ii) limit the right of the Company to grant stock options or make other
stock-based awards outside of this Plan.  Without limiting the foregoing, the
Committee may make a Grant to an employee of another corporation who becomes an
Employee by reason of a corporate merger, consolidation, acquisition of stock or
property, reorganization or liquidation involving the Company in substitution
for a grant made by such corporation.  The terms and conditions of the Grants
may vary from the terms and conditions required by the Plan and from those of
the substituted stock incentives, as determined by the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
19.3         Compliance with Law.
 
 (a)           The Plan, the exercise of Options and the obligations of the
Company to issue or transfer shares of Company Stock under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required.  With respect to persons subject to
section 16 of the Exchange Act, it is the intent of the Company that the Plan
and all transactions under the Plan comply with all applicable provisions of
Rule 16b-3 or its successors under the Exchange Act.  In addition, it is the
intent of the Company that Incentive Stock Options comply with the applicable
provisions of section 422 of the Code, and Grants of "qualified
performance-based compensation" comply with the applicable provisions of section
162(m) of the Code.  To the extent that any legal requirement of section 16 of
the Exchange Act or section 422 or 162(m) as set forth in the Plan ceases to be
required under section 16 of the Exchange Act or section 422 or 162(m) of the
Code, that Plan provision shall cease to apply.  The Committee may revoke any
Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation.  The Committee may also
adopt rules regarding the withholding of taxes on payments to Participants.  The
Committee may, in its sole discretion, agree to limit its authority under this
Section.
 
 (b)           The Plan is intended to comply with the requirements of section
409A of the Code such that Grants hereunder will be exempt therefrom, or if not
so exempt, will comply with that section so as not to impose taxes on
Participants prior to the receipt of value hereunder.  Each Grant shall be
construed and administered such that the Grant either (A) qualifies for an
exemption from the requirements of section 409A of the Code or (B) satisfies the
requirements of section 409A of the Code.  If a Grant is subject to section 409A
of the Code, (i) distributions shall only be made in a manner and upon an event
permitted under section 409A of the Code, (ii) payments to be made upon a
termination of employment shall only be made upon a "separation from service"
under section 409A of the Code, (iii) unless the Grant specifies otherwise, each
installment payment shall be treated as a separate payment for purposes of
section 409A of the Code, and (iv) in no event shall a Participant, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with section 409A of the Code.
 
 (c)           Any Grant that is subject to section 409A of the Code and that is
to be distributed to a Key Employee (as described below) upon separation from
service shall be administered so that any distribution with respect to such
Award shall be postponed for six months following the date of the Participant's
separation from service, if required by section 409A of the Code.  If a
distribution is delayed pursuant to section 409A of the Code, the distribution
shall be paid within 15 days after the end of the six-month period.  If the
Participant dies during such six-month period, any postponed amounts shall be
paid within 90 days of the Participant's death.  The determination of Key
Employees, including the number and identity of persons considered Key Employees
and the identification date, shall be made by the Committee or its delegate each
year in accordance with section 416(i) of the Code and the "specified employee"
requirements of section 409A of the Code.
 
 (d)           Notwithstanding anything in the Plan or any Grant agreement to
the contrary, each Participant shall be solely responsible for the tax
consequences of Grants under the Plan, and in no event shall the Company have
any responsibility or liability if a Grant does not meet any applicable
requirements of section 409A of the Code.  Although the Company intends to
administer the Plan to prevent taxation under section 409A or other section of
the Code, the Company does not represent or warrant that the Plan or any Grant
complies with any provision of federal, state, local or other tax law.
 
19.4         Enforceability.  The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
 
19.5         Funding of the Plan; Limitation on Rights.  This Plan shall be
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any Grants under this Plan.  Nothing contained in the Plan and no action
taken pursuant hereto shall create or be construed to create a fiduciary
relationship between the Company and any Participant or any other person.  No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of the Company.  To the extent that any
person acquires a right to receive payment from the Company hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
19.6         Rights of Participants.  Nothing in this Plan shall entitle any
Employee, Non-Employee Director, or other person to any claim or right to
receive a Grant under this Plan.  Neither this Plan nor any action taken
hereunder shall be construed as giving any individual any rights to be retained
by or in the employment or service of the Employer.
 
19.7         No Fractional Shares.  No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant.  The Committee shall
determine whether cash, other awards or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
19.8         Clawback Rights.  All Grants under the Plan will be subject to any
compensation, clawback and recoupment policies that may be applicable to the
employees of the Company, as in effect from time to time and as approved by the
Board or Committee, whether or not approved before or after the Effective Date.
 
19.9         Governing Law.  The validity, construction, interpretation and
effect of the Plan and Grant Agreements issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the Commonwealth
of Kentucky, without giving effect to the conflict of laws provisions thereof.
 
IN WITNESS WHEREOF, this Plan has been executed as of the Effective Date.
 
STOCK YARDS BANCORP, INC.
 
By: ____________________________


 
Title:___________________________
 